UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-4345



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DANIEL LEE SUGGS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:06-cr-00474-RBH)


Submitted:   October 29, 2007           Decided:     November 15, 2007


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Aileen Clare, Assistant Federal Public
Defenders, Florence, South Carolina, for Appellant. Reginald I.
Lloyd, United States Attorney, Rose Mary Parham, Assistant United
States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Daniel Lee Suggs appeals his sentence following a guilty

plea   to   two    counts    of   use   and     possession    of    a    firearm     in

furtherance of a crime of violence, in violation of 18 U.S.C.

§ 924(c) (2000).           Suggs was sentenced to thirty-two years of

imprisonment.        On    appeal,    Suggs’    attorney     has    filed   a   brief

pursuant to Anders v. California, 386 U.S. 738 (1967), concluding

there are no meritorious issues for appeal but raising as potential

issues whether the district court fully complied with Fed. R. Crim.

P. 11, whether the Government breached the plea agreement by not

moving for downward departure, and whether Suggs’ sentence was

reasonable.       Although advised of his right to do so, Suggs has not

filed a pro se supplemental brief. Finding no reversible error, we

affirm.

            Counsel first raises the issue of whether the district

court fully complied with Rule 11, but identifies no error in the

Rule 11 proceeding.        After a thorough review of the record, we find

the district court fully complied with the requirements of Rule 11.

            Counsel next asserts that Suggs provided substantial

assistance to the Government and thus the Government was required

to move for a downward departure. The Government was not obligated

under its plea agreement to file such a motion, see United States

v. Snow, 234 F.3d 187, 190 (4th Cir. 2000), and there is no

indication    that    it    refused     to    make   the   motion       based   on   an


                                        - 2 -
unconstitutional motive such as race or religion.                Wade v. United

States, 504 U.S. 181, 185-86 (1992).               Rather, Suggs failed a

polygraph    test,     thereby   failing     “to   be    fully    truthful    and

forthright” as required under the terms of the plea agreement.

Thus, Suggs failed to fully cooperate under the provisions of the

plea agreement as required for the Government to consider filing a

motion for downward departure.         We therefore find the Government

did not breach the plea agreement.

            Suggs next questions whether his sentence was reasonable.

This court will affirm a sentence if it “is within the statutorily

prescribed range and is reasonable.”            United States v. Moreland,

437 F.3d 424, 432 (4th Cir.), cert. denied, 126 S. Ct. 2054 (2006).

“[A] sentence within the proper advisory Guidelines range is

presumptively reasonable.” United States v. Johnson, 445 F.3d 339,

341 (4th Cir. 2006); see Rita v. United States, 127 S. Ct. 2456,

2462-69 (2007) (upholding application of rebuttable presumption of

reasonableness    to    within-guidelines       sentence).        We   find   the

district court’s imposition of the statutory mandatory minimum

sentences on each count, which were statutorily required to be

served   consecutively,      after    considering        and     examining    the

sentencing guidelines and the relevant 18 U.S.C. § 3553(a) (2000)

factors, was reasonable.

            In accordance with Anders, we have reviewed the entire

record   for   any      meritorious    issues      and    have    found      none.


                                     - 3 -
Accordingly, we affirm the district court’s judgment.               This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this    court    for   leave   to   withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court    and     argument   would    not   aid   the

decisional process.



                                                                        AFFIRMED




                                      - 4 -